Exhibit 10.3

AMENDMENT TO REVOLVING CREDIT AGREEMENT AND NOTE

This AMENDMENT TO REVOLVING CREDIT AGREEMENT AND NOTE (this “Amendment”) is made
as of May 8, 2013, by and between OUTDOOR CHANNEL HOLDINGS, INC., a Delaware
corporation (“Borrower”) and U.S. BANK NATIONAL ASSOCIATION, a national banking
association (“Bank”) with reference to the following facts:

RECITALS

A. Pursuant to a Revolving Credit Agreement and Revolving Credit Note (with
Interest Rate Rider) each dated as of September 21, 2007, as amended by an
Amendment to Loan Agreement and Note (with Interest Rate Rider) and an Addendum
(the “Addendum”) to Amendment to Loan Agreement and Note, each dated as of
September 14, 2009, and as further amended by an Amendment to Loan Agreement and
Note dated as of September 1, 2010, and as further amended by an Amendment to
Loan Agreement and Note dated as of August 29, 2012 (as such agreement may have
been further amended, modified, supplemented, extended, restated, or replaced
previously, collectively the “Existing Agreement”) by and between Bank and
Borrower, Bank agreed to make extensions of credit to Borrower in the maximum
original principal amount of $10,000,000.00 (the “Loan”).

B. Borrower and Bank desire to modify certain of the provisions of the Existing
Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises contained in this
Amendment, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Recitals and Definitions. The Recitals are hereby incorporated into this
Amendment by this reference as if fully set forth herein. Capitalized terms not
defined herein shall have the meanings given them in the Existing Agreement.

2. Modification of Fixed Charge Coverage Ratio Covenant. The definition of Fixed
Charge Coverage Ratio in the Addendum is hereby amended and restated as follows:

“Fixed Charge Coverage Ratio” shall mean (a) net income, plus interest expense,
plus rent expense, plus income tax expense, plus depreciation, plus
amortization, plus charges related to non-cash stock-based compensation per the
SFAS 123R requirement, plus a one-time expense of up to $7,640,959.00 of merger
related expenses during the quarter ended March 31, 2013, minus cash taxes, cash
dividends and Maintenance Capital Expenditures divided by (b) the sum of all
required principal payments (on short and long term debt and capital leases),
interest expense and rental or lease expense.

The remainder of the Fixed Charge Coverage Ratio Covenant as set forth in the
Addendum shall remain the same.

3. Conditions Precedent. This Amendment shall become effective upon its
execution by Borrower and Bank and the delivery by Borrower to Bank of such
fully-executed Amendment.



--------------------------------------------------------------------------------

 

AMENDMENT TO TERM LOAN AGREEMENT AND NOTE   page 2

 

4. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be an original with the same effect as if the signatures
thereto and hereto were upon the same instrument.

5. Transferable Record. The Existing Agreement, as amended, is a “transferable
record” as defined in applicable law relating to electronic transactions.
Therefore, the holder of the Existing Agreement, as amended, may, on behalf of
Borrower, create a microfilm or optical disk or other electronic image of the
Existing Agreement, as amended, that is an authoritative copy as defined in such
law. The holder of the Existing Agreement, as amended, may store the
authoritative copy of such Existing Agreement, as amended, in its electronic
form and then destroy the paper original as part of the holder’s normal business
practices. The holder, on its own behalf, may control and transfer such
authoritative copy as permitted by such law.

6. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California.

7. Further Acts. Each party to this Amendment shall perform any further acts and
sign and deliver any further documents and/or instruments that are reasonably
necessary to carry out the provisions of this Amendment.

8. Effect of Modification. Except as expressly modified herein, the Existing
Agreement and the other Loan Documents remain unmodified and in full force and
effect. In the event of any conflict between the terms, conditions, and other
provisions of the Existing Agreement and the other Loan Documents, on the one
hand, and the terms, conditions, and other provisions of this Amendment, on the
other hand, the terms, conditions, and other provisions of this Amendment shall
prevail and control. All warranties and representations contained in the
Existing Agreement and the other Loan Documents are hereby re-confirmed as of
the date hereof. This is an amendment not a novation.

9. Successors and Assigns. This Amendment shall apply to, inure to the benefit
of, and bind all parties hereto and their respective heirs, legatees, devisees,
administrators, executors, successors, and assigns; provided, however, that
Borrower may not assign or transfer its obligations hereunder without the prior
written consent of Bank.

10. Headings. Section and subsection headings in this amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.

11. Acknowledgments. Borrower hereby acknowledges and agrees: (a) that Bank’s
execution and performance of this Amendment does not constitute a waiver or
forgiveness of any default, event of default not now known to Bank, or which may
hereafter arise under the Loan Documents: (b) that any course of dealing,
!aches, estoppel, or waiver established by past forbearance or acquiescence
shall not extend to any future defaults, events of default, and specifically
that time is hereby reestablished as being of the essence with regard to all
provisions of the Loan Documents; (c) that, except as expressly set forth herein
or otherwise agreed to in writing by Bank, Bank’s execution and performance of
this Amendment is not and shall not be construed as a waiver, release,
amendment, or modification of or to any rights, remedies, or causes of action
which Bank currently has or may hereafter acquire with respect to any
obligations owed to Bank by Borrower under the Loan Documents, nor shall it be
deemed an agreement to forbear from exercising any rights or remedies which Bank
currently has or may hereafter acquire under the Loan Documents; (d) that no
defenses, offsets, or counterclaims currently exist to the enforcement of any of
the Loan Documents; (e) consent by

 



--------------------------------------------------------------------------------

 

AMENDMENT TO TERM LOAN AGREEMENT AND NOTE   page 3

 

Bank to this Amendment does not waive Bank’s right to require strict performance
of any and all of the Loan Documents; and (f) consent by Bank to this Amendment
does not obligate Bank to make any future modifications to any of the Loan
Documents.

12. Entire Agreement. This Amendment contains the entire agreement and
understanding concerning the subject matter herein, and supersedes and replaces
all prior negotiations and agreements among the parties hereto, or any of them,
whether oral or written, and may not be modified or amended without the written
consent of all the parties hereto.

IN WITNESS WHEREOF, the parties hereto have entered into this Amendment
effective as of the date first written above.

 

Borrower:     OUTDOOR CHANNEL HOLDINGS, INC.,     a Delaware corporation     By:
  /s/ Thomas D. Allen     Name: Thomas D. Allen     Title: Executive V.P. –
COO/CFO Bank:     U.S. BANK NATIONAL ASSOCIATION,     a national banking
association     By:   /s/ Andrew P. Reed       Andrew P. Reed, Vice President



--------------------------------------------------------------------------------

CALIFORNIA JUDICIAL REFERENCE AGREEMENT

This California Judicial Reference Agreement (“Agreement”) is entered into in
connection with any existing financing (other than consumer purpose financing)
(“Financing”) provided by U.S. BANK NATIONAL ASSOCIATION, a national banking
association (“Bank”) to OUTDOOR CHANNEL HOLDINGS, INC., a Delaware corporation
(“Borrower”), evidenced, secured, and/or supported by one or more promissory
notes, loan agreements, security agreements, mortgages/deeds of trust,
guaranties, and/or other documents signed by the undersigned parties (said
promissory note and such other agreements, together with amendments,
modifications, substitutions, and replacements thereto, are hereinafter referred
to as the “Loan Documents”.

For good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto (collectively, the “Parties”) agree as
follows:

1. Any and all disputes, claims, and controversies arising out of the Loan
Documents or the transactions contemplated thereby (including, but not limited
to, actions arising in contract or tort and any claims by a Party against Bank
related in any way to the Financing) (individually, a “Dispute”) that are
brought before a forum in which pre-dispute waivers of the right to trial by
jury are invalid under applicable law shall be subject to the terms of this
Agreement in lieu of the jury trial waivers otherwise provided in the Loan
Documents.

2. Any and all Disputes shall be heard by a referee and resolved by judicial
reference pursuant to California Code of Civil Procedure Sections 638 et seq.

3. The referee shall be a retired California state court judge or an attorney
licensed to practice law in the State of California with at least ten
(10) years’ experience practicing commercial law. The Parties shall not seek to
appoint a referee that may be disqualified pursuant to California Code of Civil
Procedure Section 641 or 641.2 without the prior written consent of all Parties.

4. If the Parties are unable to agree upon a referee within ten (10) calendar
days after one Party serves a written notice of intent for judicial reference
upon the other Party or Parties, then the referee will be selected by the court
in accordance with California Code of Civil Procedure Section 640(b).

5. The referee shall render a written statement of decision and shall conduct
the proceedings in accordance with the California Code of Civil Procedure, the
Rules of Court, and California Evidence Code, except as otherwise specifically
agreed by the Parties and approved by the referee. The referee’s statement of
decision shall set forth findings of fact and conclusions of law. The decision
of the referee shall be entered as a judgment in the court in accordance with
the provisions of California Code of Civil Procedure Sections 644 and 645. The
decision of the referee shall be appealable to the same extent and in the same
manner that such decision would be appealable if rendered by a judge of the
superior court.

6. Nothing in this Agreement shall be deemed to apply to or limit the right of
Bank (a) to exercise self help remedies such as (but not limited to) setoff, or
(b) to foreclose judicially or nonjudicially against any real or personal
property collateral, or to exercise judicial or nonjudicial power of sale
rights, (c) to obtain from a court provisions or ancillary remedies (including,
but not limited to, injunctive relief, a writ of possession, prejudgment
attachment, a protective order, or the appointment of a receiver), or (d) to
pursue rights against a Party in a third-party proceeding in any action brought
against Bank (including actions in bankruptcy court). Bank may exercise the
rights set forth in the foregoing clauses (a) through (d), inclusive, before,
during, or after the pendency of any judicial reference proceeding. Neither the
exercise of self help remedies nor the institution or maintenance of an action
for foreclosure or provisional or ancillary remedies or the opposition to any
such provisional remedies shall constitute a waiver of the right of any Party,
including, but not limited to, the claimant in any such action, to require
submission to judicial reference the merits of the Dispute occasioning resort to
such remedies. No provision in the Loan Documents regarding submission to
jurisdiction and/or venue in any court is intended or shall be construed to be
in derogation of the provisions in any Loan Document for judicial reference of
any of Dispute.

7. If a Dispute includes multiple claims, some of which are found not subject to
this Agreement, the Parties shall stay the proceedings or the Disputes or part
or parts thereof not subject to this Agreement



--------------------------------------------------------------------------------

CALIFORNIA JUDICIAL REFERENCE AGREEMENT

page 2

until all other Disputes or parts thereof are resolved in accordance with this
Agreement. If there are Disputes by or against multiple parties, some of which
are not subject to this agreement, the Parties shall sever the Disputes subject
to this Agreement and resolve them in accordance with this Agreement.

8. During the pendency of any Dispute which is submitted to judicial reference
in accordance with this Agreement, each of the Parties to such Dispute shall
bear equal shares of the fees charged and costs incurred by the referee in
performing the services described in this Agreement. The compensation of the
referee shall not exceed the prevailing rate for like services. The prevailing
Party shall be entitled to reasonable court costs and legal fees, including
customary attorney fees, expert witness fees, paralegal fees, the fees of the
referee, and other reasonable costs and disbursements charged to the Party by
its counsel, in such amount as is determined by the referee.

9. In the event of any challenge to the legality or enforceability of this
Agreement, the prevailing Party shall be entitled to recover the costs and
expenses from the non-prevailing Party, including reasonable attorneys’ fees,
incurred by it in connection therewith.

10. THIS AGREEMENT CONSTITUTES A “REFERENCE AGREEMENT” BETWEEN OR AMONG THE
PARTIES WITHIN THE MEANING OF AND FOR PURPOSES OF CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 638.

Dated: May 8, 2013

 

BANK:     U.S. BANK NATIONAL ASSOCIATION,     a national banking association    
By:   /s/ Andrew P. Reed       Andrew P. Reed, Vice President BORROWER:    
OUTDOOR CHANNEL HOLDINGS, INC.,     a Delaware corporation     By:   /s/ Thomas
D. Allen     Name: Thomas D. Allen     Title: Executive V.P. – COO/CFO

 